Exhibit 10.2

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is between Carlisle Companies
Incorporated, a Delaware corporation (the “Corporation”),
and                                                        (“Executive”).

 

RECITALS

 

The Board of Directors of the Corporation has approved the execution of
severance agreements with certain key executives of the Corporation and its
subsidiaries.

 

Should the Corporation receive any proposal from a third person concerning a
possible business combination with, or acquisition of equity securities of the
Corporation, the Board believes it imperative that the Corporation and the Board
be able to rely upon the Executive to continue in his position and rely upon his
advice without concern that he might be distracted by the personal uncertainties
and risks created by such a proposal.

 

Should the Corporation receive any such proposals, in addition to the
Executive’s regular duties, he may be called upon to assist in the assessment of
such proposals, advise management and the Board as to whether such proposals
would be in the best interests of the Corporation and its shareholders, and take
such other actions as the Board might determine to be appropriate.

 

To assure the Corporation that it will have the continued dedication of the
Executive and the availability of his advice and counsel notwithstanding the
possibility, threat or occurrence of a bid to take over control of the
Corporation, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:

 

In the event a third person begins a tender or exchange offer, circulates a
proxy to shareholders, or takes other steps to effect a Change of Control of the
Corporation (as defined below), the Executive agrees that he will not
voluntarily leave the employ of the Corporation, and will render the services
contemplated in the recitals to this Agreement until the third person has
abandoned or terminated his efforts to effect a Change of Control or until a
Change of Control has occurred.

 

In the event a third person begins a tender or exchange offer, circulates a
proxy to stockholders, or takes other steps to effect a Change of Control of the
Corporation (as defined below), Executive agrees that he will not voluntarily
leave the employ of the Corporation, and will render the services contemplated
in the recitals to this Agreement until the third person has abandoned or
terminated his efforts to effect a Change of Control or until a Change of
Control has occurred.

 

In the event of Executive’s Separation from Service (as defined below) for any
reason (either voluntary or involuntary, other than as a consequence of his
death or disability, or of his retirement at or after his attainment of age
sixty-five (65)) within three (3) years after a Change of Control of the
Corporation (as defined below) the Corporation will provide:

 

--------------------------------------------------------------------------------


 

A.                                    Cash Payment.  On or before Executive’s
last day of employment with the Corporation, the Corporation will pay to
Executive as compensation for services rendered to the Corporation a lump sum
cash amount (subject to any applicable payroll or other taxes required to be
withheld) equal to three (3) times the highest annual compensation (including
base salary and annual cash bonus) paid or payable to Executive by the
Corporation for any of the three (3) years ending with the date of Executive’s
Separation from Service; provided, however, in the event there are fewer than
thirty-six (36) whole or partial months remaining from the date of Executive’s
Separation from Service to the date he will attain age sixty-five (65), the
amount of such cash payment will be reduced by multiplying it by a fraction the
numerator of which is the number of whole or partial months so remaining to the
date he would attain age sixty-five (65) and the denominator of which is
thirty-six (36).

 

B.                                    Stock Options and Restricted Stock.  Any
outstanding but unexercised stock options held by Executive under any of the
Corporation’s equity compensation plans and programs will be immediately
exercisable, and any unvested restricted stock held by Executive under any of
the Corporation’s equity compensation plans and programs will be immediately
vested and free of all restrictions.  In addition all such stock options will
continue to be exercisable for the remaining original term thereof.

 

C.                                    Special Retirement Benefits.  Executive
will be eligible to receive “Special Retirement Benefits” so that the total
retirement benefits he receives will approximate the retirement benefits he
would have received had he continued in the employ of the Corporation for three
(3) years following his Separation from Service (or until the date he will
attain age sixty-five (65), whichever is earlier).  These benefits will include
all ancillary benefits, such as early retirement, supplemental retirement and
survivor rights and benefits available at retirement.  If Executive’s credited
service with the Corporation plus three (3) years would result in vested
benefits and/or eligibility for ancillary benefits under the Corporation’s
pension plans, the amount payable to the Executive or his beneficiaries shall
equal the excess of the amount specified in paragraph (i) over that in
(ii) below:

 

(i)                                     The benefits that would be paid to the
Executive or his beneficiaries, if the three (3) years (or period to the date he
will attain age sixty-five (65), if less) following his Separation from Service
are added to his credited service under the Corporation’s pension plan, and his
earnings during such period are equal to the amount of the cash payment
specified in Paragraph A;

 

(ii)                                  The benefit that is payable to the
Executive or his beneficiaries under the Corporation’s pension plans.

 

The Special Retirement Benefits are provided on an unfunded basis and are not
intended to meet the qualification requirements of Section 401 of the Code.  The
Special Retirement Benefits shall be payable solely from the general assets of
the Corporation or its appropriate affiliate.

 

--------------------------------------------------------------------------------


 

D.                                    Other Provisions.

 

(i)                                     Insurance and Other Special Benefits. 
Executive’s participation in the life, accident and health insurance plans of
the Corporation, and in fringe benefits provided the Executive prior to the
Change of Control or his Separation from Service, shall be continued, or
equivalent benefits provided, by the Corporation, at no direct cost to him, for
a period of three (3) years from the date of his Separation from Service (or
until he attains age sixty-five (65), whichever is sooner).

 

(ii)                                  Relocation Assistance.  Should the
Executive move his residence in order to pursue other business opportunities
within two (2) years of his Separation from Service, he will be reimbursed for
any expenses incurred in that relocation (including taxes payable on the
reimbursement) which are not reimbursed by another employer.  Benefits under
this provision will include the assistance in selling the Executive’s home which
was customarily provided by the Corporation to transferred executives prior to
the Change of Control.

 

(iii)                               Incentive Compensation.  Any awards
previously made to the Executive under any long-term incentive programs of the
Corporation and not previously paid shall immediately vest on the date of his
Separation from Service and shall be paid on that date and included as
compensation in the year paid.

 

(iv)                              Savings and Other Plans.  The Executive’s
participation in any applicable savings, retirement, profit sharing, stock
option, and/or restricted stock plan of the Corporation or any of its
subsidiaries shall continue only through his Separation from Service.  Any
terminating distribution and/or vested rights under such Plans shall be governed
by the terms of those respective Plans.

 

(v)                                 Continuing Obligations.  The Executive shall
retain in confidence any confidential information known to him concerning the
Corporation and its business so long as such information is not publicly
disclosed.

 

E.                                     Definition of Change of Control.  For the
purpose of this Agreement, a “Change of Control” shall be deemed to have taken
place if:

 

(i)                                     any third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, acquires
shares of the Corporation having 20% or more of the total number of votes that
may be cast for the election of Directors of the Corporation; or

 

(ii)                                  as the result of any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
persons who were directors of the Corporation before the transaction shall cease
to constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.

 

--------------------------------------------------------------------------------


 

F.                                      Definition of Separation from Service. 
For the purpose of this Agreement, “Separation from Service” means the
termination of Executive’s employment with the Corporation (including its
subsidiaries), provided such termination also constitutes a separation from
service under Section 409A of the Code.

 

G.                                    Reduction of Payments.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event that any payment or benefit received or
to be received by Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Corporation, any
person whose actions result in a Change in Control or any person affiliated with
the Corporation or such person) (all such payments and benefits, the “Total
Payments”) would not be deductible (in whole or part), by the Corporation, an
affiliate or person making such payment or providing such benefit as a result of
Section 280G of the Code, then the portion of the Total Payments due under this
Agreement (the “Agreement Payments”) shall be reduced if, and only if, such
reduction results in Executive’s receipt, on an after-tax basis, of a greater
amount of the Total Payments after taking into account all applicable federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate).  Any reduction in the Agreement
Payments required by this Paragraph G(i) shall first reduce the cash payments
due under Paragraph A (if necessary, to zero), and all other Agreement Payments
shall thereafter be reduced (if necessary, to zero); provided, however, that
Executive may elect to have noncash Agreement Payments reduced (or eliminated)
prior to any reduction of cash Agreement Payments.

 

(ii)                                  For purposes of this Paragraph B, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account,
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of tax counsel (“Tax Counsel”) reasonably acceptable to Executive and
selected by the accounting firm which was, immediately prior to the Change in
Control, the Corporation’s independent auditor (the “Auditor”), does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, including by reason of Section 280G(b)(4)(A) of the Code, and (iii) the
value of any noncash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Auditor in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

H.                                   Compliance with Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that the Corporation determines would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Executive’s
Separation from Service, then to the extent necessary to comply with Code
Section 409A:

 

(i)                                     if the payment or distribution is
payable in a lump sum, Executive’s right

 

--------------------------------------------------------------------------------


 

to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Executive’s death or the first day of the
seventh month following the Executive’s Separation from Service; and

 

(ii)                                  if the payment or distribution is payable
over time, the amount of such non-exempt deferred compensation that would
otherwise be payable during the six (6) month period immediately following
Executive’s Separation from Service will be accumulated and Executive’s right to
receive payment or distribution of such accumulated amount will be delayed until
the earlier of Executive’s death or the first day of the seventh month following
Executive’s Separation from Service and paid on the earlier of such dates,
without interest, and the normal payment or distribution schedule for any
remaining payments or distributions will commence.

 

To the extent any expense reimbursement or in-kind benefit to which Executive is
or may be entitled to receive under this Agreement constitutes non-exempt
“deferred compensation” for purposes of Section 409A of the Code, then (i) such
reimbursement shall be paid to Executive as soon as administratively practicable
after Executive submits a valid claim for reimbursement, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year of
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of Executive, and
(iii) Executive’s right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

I.                                        General.

 

(i)                                     Indemnification.  If litigation shall be
brought to enforce or interpret any provision contained in this Agreement, the
Corporation indemnifies the Executive for his reasonable attorney fees and
disbursements incurred in such litigation, and agrees to pay pre-judgment
interest on any money judgment obtained by the Executive calculated at the prime
interest rate in effect from time to time from the date that payment(s) to him
should have been made under this Agreement.

 

(ii)                                  Payment Obligations Absolute.  Except as
provided in Paragraph I(vi), upon the occurrence of a Change of Control, the
Corporation’s obligation to pay Executive the compensation and to make the
arrangements provided in this Agreement shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Corporation
may have against him or anyone else.  All amounts payable by the Corporation
under this Agreement shall be paid without notice or demand.  Except as
expressly provided in this Agreement, the Corporation waives all rights which it
may now have or may hereafter have conferred upon it, by statute or otherwise,
to terminate, cancel or rescind this Agreement in whole or in part.  Every
payment made under this Agreement by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from
Executive or anyone else who may be entitled to the payments for any reason
whatsoever.

 

--------------------------------------------------------------------------------


 

(iii)                               Successors.  This Agreement shall be binding
upon and inure to the benefit of Executive and his estate, and the Corporation
and any successor of the Corporation, but neither this Agreement nor any rights
arising hereunder may be assigned or pledged by Executive.

 

(iv)                              Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(v)                                 Controlling Law.  This Agreement shall in
all respects be governed by, and construed in accordance with, the laws of the
State of Delaware.

 

(vi)                              Modification or Termination.  At any time
prior to a Change of Control, the Board of Directors of the Corporation may, in
its absolute discretion, and without the consent of the Executive, amend, modify
or terminate this Agreement upon written notice to the Executive. The Board may
also terminate this Agreement at any time with respect to the Executive if the
Executive is directly or indirectly affiliated (as defined in Rule 12b-2 of the
Securities Exchange Act of 1934) with the “group” which has consummated a Change
of Control under Paragraph E(i)

 

The parties have executed this Agreement as of                 ,      .

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------